Title: William Canby to Thomas Jefferson, [ca. 13] May 1816
From: Canby, William
To: Jefferson, Thomas


          
            Esteemed friend Thomas Jefferson.—
            ca. 13  5mo 1816—
          
          it was with concern I heard (think in the 2nd Year after I Recd thy answer & Remarks on my Note) that they were published in a Wilmington News paper, for tho’ it was far from my intention, yet I think my weaknes might make Room for som to do it—as I have not for som Years kept a key, or done much busines, Yet using som
			 handicraft industry—yet often feel the Want of Natural Ability or Supernatural perfection
          
            farewel—
            Wm Canby
          
        